It is a great pleasure to begin by extending to the President on 
behalf of the Government of the People's Republic of Angola, our most 
heartfelt congratulations on his election at this thirty-seventh 
session of the general  Assembly. Allow me to avail myself of this 
opportunity to express our great satisfaction at seeing preside over 
this august Assembly, a distinguished representative of a socialist 
country, the People's Republic of Hungary, with which we maintain 
excellent relations of friendship, solidarity and co-operation. We 
wish him every success in the exercise of his lofty responsibilities. 
May I also reaffirm to Mr. Kittani, our deep appreciation for the 
dignified and clear-sighted manner in which he acquitted himself of 
his mandate during the thirty-sixth session of the Assembly. May I 
further reiterate to the Secretary-General our most sincere 
appreciation for his tireless efforts in seeking the most appropriate 
solutions to the grave problems which the international community 
faces.
184.	The thirty-seventh session is being held at a very critical 
time, since the international situation has deteriorated seriously to 
the point of gravely threatening the survival of a certain number of 
peoples.

185.	Every year we all come to participate in the annual session 
of the general Assembly; a torrent of speeches is heard, support for 
the noble principles of freedom, peace, justice, democracy, 
solidarity, development and co-operation is reaffirmed by every one 
of us, but, unfortunately, the application of these ideas stops for 
some among us as soon as we leave the United Nations Headquarters.

186.	Repeatedly, and from this very rostrum, we have expressed our 
profound concern because of the progressive deterioration in the 
international situation and because of its disastrous consequences 
for all of mankind. We cannot, nor should we conceal our great 
anguish at seeing the impotence, the resignation or the abdication of 
the competent international bodies when faced with the proliferation 
of hotbeds of tension, which are deliberately and dangerously kindled 
by imperialist Powers, and in particular by the present United States 
Administration.

187.	No one here should ignore the causes and agents which are 
responsible for so sombre a picture. We wonder how long peoples and 
Governments which love peace and justice will have to wait for the 
adequate existing United Nations organs firmly to shoulder their 
responsibilities and take really effective measures -which are 
available to them-with respect to the Governments of certain Western 
Powers, in order to put an end to: the flagrant violations of the 
fundamental principles of the Charter; continuance of colonial wars, 
and the promoting of aggressions of every kind, directly or 
indirectly against States which adopt independent and progressive 
positions; the economic plundering of underdeveloped countries and 
the persistent prevention of a gradual reduction in the ever-widening 
gap between the rich developed countries, and the poor underdeveloped 
countries; the imposition of military bases in every comer of the 
world, generally maintained against the will of the peoples; the 
insistence on hampering the serious efforts made by the socialist 
countries and progressive and democratic forces to achieve detente, 
general  and complete disarmament, the global prohibition of the 
manufacture and use of weapons of mass destruction, in particular 
nuclear, biological and chemical weapons, including the neutron bomb; 
the accelerated rise of military budgets and expenditures stimulated 
by an escalation in the arms race, so that these astronomical amounts 
of money might be judiciously devoted to the economic and social 
development of the underdeveloped countries; and the systematic 
manoeuvres designed to counter the establishment of a new 
international economic order, as advocated by the movement of 
non-aligned countries.

188.	Faced with this alarming situation, which obviously endangers 
the future of peoples, and faced with the growing tragedy endured by 
millions of human beings, who are still deprived of their freedom and 
the right to choose their own destiny, lacking in the ways and means 
to fight against servitude, humiliation, tyranny, wretchedness, 
famine, ignorance and disease, we feel compelled to repeat, who bears 
the grave responsibility, in the first place, for such a 
deterioration in the international situation? As we see it, it is the 
present United States Administration, and certain of its allies and 
agents, or preferred instruments which, bear this responsibility: the 
racist and Fascist regimes of Pretoria and Tel Aviv.

189.	We see it this way because of the firm conviction of the 
Government of the People's Republic of Angola that no country that 
was socialist, progressive or loved peace and justice has taken or 
will take initiatives to promote hotbeds of tension, to unleash a 
nuclear war or use other weapons of mass destruction, because the 
survival of mankind, international peace and security, the 
independence of peoples and peaceful coexistence are for them a 
primary principle and objective.

190.	World problems which seriously affect peace, security, 
development, freedom and independence require considerable efforts 
from the international community as a whole and a global response 
that has due regard forth fact that each people has the right freely 
to choose its own political, economic, social and cultural system, 
without intimidation or pressures; that it is the right of every 
people to be in charge of its own national riches and to exploit them 
for its own benefit; that it is the right of every people to reject 
any form of subordination to and dependence on any source, and any 
interference or pressure, political, economic or military.

191.	There is no denying that in the present situation detente, 
general and complete disarmament, the nuclear threat and the arms 
race are the major concerns of countries that love peace and justice. 
In this respect, may we recall that the position of Angola has been 
clearly defined once again during the second special session of the 
General Assembly devoted to disarmament, so we need not repeat it 
here.

192.	Since the People's Republic of Angola is a geopolitical 
component of the African continent, it is legitimate for the 
Government of Angola to give primary attention to African problems, 
in particular to those of southern Africa, in view of the grave 
implications for the region and for the world.

193.	For some 20 years many relevant resolutions have been adopted 
by the United Nations, the OAU and the non-aligned movement, 
recognizing, on the one hand, the right of the Namibian people to 
self-determination and independence and, on the other hand, 
denouncing or firmly condemning the illegal occupation of Namibia by 
the criminal South African regime.

194.	Directly confronted with threats, aggression and armed 
invasion by the racist and terrorist Pretoria regime since 1975, the 
People's Republic of Angola expects from the international community 
a decisive commitment in line with the requirements of our time,, so 
that the problem of Namibia may be finally settled and so that the 
people of Angola may, for its part, be able to expel the racist 
invaders, to respond to future aggression and to ensure the defence 
of its national Sovereignty and territorial integrity.

195.	What is the situation today? As we nil know, the contact 
group submitted to SWAPO, the frontline States and to Nigeria in 
October 1981 a plan of action that includes three phases; first, the 
adoption

by the end of January of 1982 of the so-called constitutional 
principles by the concerned and interested parties, principles which 
are to be included in the future, constitution, of Namibia; secondly, 
approval by the end of March by the Security Council of the 
composition and size of the United Nations troop contingent, and 
resolution of the question of the United. Nations  impartiality 
raised by the Pretoria regime; thirdly, implementation, starting in 
April, of the United Nations plan in accordance with Security Council 
resolution 435 (1978), containing four fundamental aspects: a 
cease-fire; the gradual reduction of South African troops to 1,500 
men; stationing of United Nations troops in Namibia; and free and 
fair elections.

196.	Since the first meetings with the contact group -and quite 
outside its framework and mission-the United States delegation has 
asked for bilateral contacts with the Angolan authorities and has 
begun to try to link the presence of the Cuban internationalist 
forces in the People's Republic of Angola to the negotiating process 
for the independence of Namibia. This has always been firmly rejected 
by the Government of Angola, in view of the absurdity of such a 
linkage which, in fact, ill conceals the obsession or paranoia of the 
United States Administration about the stationing of the Cuban 
internationalist forces in the People's Republic of Angola.

197.	In view of the deadlock in the negotiations on the first 
phase, because of the electoral system proposed by the contact group, 
and since the presence of Cuban forces in the People's Republic of 
Angola has become the subject of a slanderous and hostile campaign by 
the United States Administration which is shamelessly seeking at all 
costs to link that presence to the process of the independence of 
Namibia-directly, or through the racist South African regime, which 
has become its sounding board-as an additional means of preventing 
the implementation of the resolutions which the United Nations has 
already adopted, the Ministers for Foreign Affairs of the People's 
Republic of Angola and of the Republic of Cuba, on behalf of their 
respective Governments, prepared and signed a joint declaration on 4 
February 1982, with which all the Members of this international body 
are fully familiar.

198.	It is therefore fitting to recall that, at the end of the 
month of August 1981, at a lunch offered to the foreign press 
accredited in South Africa, and at the very moment when a large-scale 
aggression was being perpetrated against the People's Republic of 
Angola, the South African Prime Minister declared that the Cubans 
represent no threat to South Africa and that South Africa does not 
regard the withdrawal of the Cubans from Angola as a prior condition 
to the peaceful solution of the Namibian question.

199.	Nevertheless, it is surprising but significant that a certain 
number of those who express their concern about the presence of the 
Cuban internationalist forces in the People's Republic of Angola show 
no such concern in respect of the illegal occupation for more than a 
year of a part of the territory of Angola by the racist and Fascist 
South African troops. What moral can be drawn from that?
200.	And yet, in the course of these last nine months, the South 
African army has carried out 580 reconnaissance flights, 18 air 
bombardments, 96 landings of troops from helicopters and several 
sabotage and reprisal actions against the civilian population. The 
Angolan armed forces have suffered 31 dead, 65 wounded and 38 
missing, while the enemy forces have suffered 39 dead. Seven South 
African aircraft and three helicopters have been shot down.

201.	Thus we believe that the following positions of principle 
must be borne in mind.

202.	First, the joint Angolan-Cuban declaration states solemnly 
and unambiguously that the intention is gradually to withdraw the 
Cuban internationalist forces stationed on Angolan territory.

203.	Secondly, on 23 April 1976, a month after expelling the South 
African troops, the Angolan and Cuban Governments agreed on a 
programme progressively to reduce those forces and, in less than a 
year, the Cuban military contingent was reduced by more than one 
third. Towards the middle of 1979 the two Governments once again 
decided to implement another programme for the gradual reduction of 
the Cuban forces. Nevertheless, those two programmes had to be 
suspended at a certain point because of the growing number and scope 
of South African armed aggression against the provinces of Cunene and 
Huila. It should be emphasized that the Angolan and Cuban Governments 
spontaneously took the initiative to implement those programmes. Ho 
Government -including that of the United States of America- and no 
international organization dared to propose or demand that we do so. 
How is one then to understand the sickly insistence of the United 
States Administration on this subject and its inability to realize 
that such an attitude is a gross and inadmissible interference in the 
internal affairs of an independent and sovereign country?

204.	Thirdly, in that same joint declaration we stated that when 
the Governments of Angola and Cuba so decide, the withdrawal of Cuban 
forces stationed on Angolan territory will be carried out by a 
sovereign decision of the Government of the People's Republic of 
Angola when there is no further possibility of aggression or armed 
invasion and, in that connection, the Government of Cuba reiterated 
that it will unreservedly respect any decision taken by the sovereign 
Government of the People's Republic of Angola concerning the 
withdrawal of those forces. Once again we solemnly reaffirm before 
the Assembly what our intentions are.

205.	Furthermore, in the course of these last three months, 
American representatives in the contact group have been making a very 
special effort to spread optimism about the results already achieved 
in the negotiations that have been going on in New York since the 
month of June. In fact that is a false and ill-intentioned optimism. 
It is false, because the electoral system has not yet been defined, 
the  final composition of the United Nations forces has not yet been 
decided, and the cease-fire between SWAPO and the Pretoria regime, 
which will constitute the essential point of departure for the 
implementation of the United Nations plan, in accordance with 
Security Council resolution 435 (1978), seem to us to be far from 
being anticipated

or applied. It is ill-intentioned in that the American Administration 
has started a manoeuvre to attribute to the People's Republic of 
Angola responsibility for the delay of, or even for preventing, a 
swift and adequate solution of the process of independence for 
Namibia owing to the position of the Government of Angola regarding 
linkage and the withdrawal of the Cuban internationalist forces. In 
point of fact, this manoeuvre constitutes an escape hatch for those 
who are or will be the ones really responsible for such a situation.

206.	Thus, since the position of the Government of Angola is a 
legitimate one the heads of State and Government of the front-line 
States meeting at Lusaka on 4 September 1982:

  ... noted with indignation that a new element has been introduced by 
the United States of America in seeking to link the negotiations for 
the independence of Namibia to the withdrawal of Cuban forces from 
Angora. In this respect, the Summit emphasized without any ambiguity 
the importance of separating the decolonization process of Namibia 
from the stationing of Cuban forces in Angola. The insistence on 
maintaining this linkage is contrary to the spirit and the letter of 
[Security Council] resolution 435 (1978) and can only hamper the 
negotiating process. Furthermore, this insistence constitutes 
interference in Angola's internal affairs. In this context, they 
expressed their complete support for the Angolan position on the 
question, which is clearly defined in the joint declaration of the 
Governments of the People's Republic of Angola and of the Republic of 
Cuba, of 4 February 1982. Accordingly, they rejected any attempt to 
make the People's Republic of Angola responsible for any delay in the 
prompt conclusion of the negotiations on the independence of Namibia. 
They strongly condemned the aggression and invasion of Angola by 
South African forces and demanded that the Pretoria regime cease all 
acts of aggression and withdraw its troops from Angola.

207.	A similar position was taken during the Third Conference of 
Heads of State of the People's Republic of Angola, the Republic of 
Cape Verde, the Republic of Guinea-Bissau, the People's Republic of 
Mozambique and the Democratic Republic of Sao Tome and Principe, 
which was held in the capital of Cape Verde on 21 and 22 September 
1982.

208.	May I be allowed to remind the Assembly of the enormous 
sacrifices which the heroic people of Angola has already made and the 
extremely high price it is paying in thousands of lost human lives 
and material damage amounting to more than $7.5 billion.

209.	I should like once again to remind the Assembly of the 
proposal made at the thirty-first session by the Angolan Government 
for consideration by the general  Assembly, that an international 
fund for the national reconstruction of Angola be established, 
amounting to approximately $300 million. It is sad to note that so 
just a proposal has not received the least attention from this world 
body, despite the fact that in its resolution 475 (1980) the Security 
Council requested  Member States urgently to extend all necessary 
assistance to the People's
Republic of Angola and the other front-line States,  and called for 
'the payment by South Africa of full and adequate compensation to the 
People's Republic of Angola for the damage to life ard property 
resulting from these acts of aggression.  May we renew our hopes that 
this bitter cry will be heard?

210. Everyone knows that in South Africa the internal situation is 
progressively deteriorating as the conflicts within the hideous 
regime and the ruling party grow worse, and the valiant fighters of 
the African National Congress [ANC] steadfastly and heroically carry 
out political and military; their efforts are recognized even by the 
Pretoria regime, and this has led to an escalation of threats and 
aggression, as well as an increasing use of mercenary forces and 
bandit groups-trained, financed, organized and commanded by South 
Africa-against the People's Republic of Mozambique. It has also led 
to acts of aggression perpetrated against the Republics of Zimbabwe 
and Zambia 2nd the Kingdom of Lesotho. All States Members of the 
United Nations should firmly condemn these actions and should stand 
in active solidarity with the ANC and the front-line States.

21L With regard to Western Sahara, we reiterate our unflinching 
solidarity with the heroic Sahraoui people, which, under the 
leadership of its sole authentic representative, the POLISARIO Front, 
is victoriously pursuing its armed struggle against Moroccan 
occupation to recover full independence and territorial integrity. We 
welcome the admission of the Sahraoui Arab Democratic Republic to the 
OAU, and we reiterate our conviction that there trust be direct 
negotiations between the two conflicting parties in the search for a 
political solution.

212.	With regard to the temporary difficulties now being 
experienced by the OAU, we consider that any problems that might 
affect us should be discussed by us alone, within our continental 
organization, and without any interference from outside Africa, as 
has been noted. The fact that the thirty-eighth ordinary session of 
the Council of Ministers of the OAU, held at Addis Ababa in February 
1982, and the nineteenth session of the Assembly of Heads of State 
and Government of the OAU, at Tripoli, held in August 1982, were 
obstructed is a part of the strategy of American imperialism and some 
of its allies aimed at subjugating or paralysing international bodies 
which play an active role in the struggle for the political and 
economic independence of peoples. We are absolutely convinced that 
this momentary crisis will soon be overcome.

213.	We are deeply moved by the bloody events in Lebanon. The 
brutal armed invasion carried out by the racist and fascist Tel Aviv 
regime, with the full and shameful connivance of the United States 
Administration and the inadmissible passivity of certain Arab States; 
the genocide of Palestinians and Lebanese in west Beirut; and the 
massacre, the carnage, at Sabra and Shatila: these can never be 
forgotten, and call for our strongest condemnation and an appropriate 
response in due course.

214.	We are firmly convinced that the Palestinian people and its 
sole legitimate representative, the PLO, will resume the fight after 
having, by their heroic resistance during the fierce battles of those 
73 historic days, won the respect andadmiration of all those who 
stand with the peoples struggling for their independence. We reaffirm 
our unswerving solidarity with the Palestinian people and the PLO as 
they carry on their struggle to recover their usurped homeland and to 
establish an independent State there.

215.	After seven years of Indonesian military occupation, the 
people of East Timor, under the leadership of its vanguard 
organization and legitimate representative, the Frente Revolucionaria 
de Timor Leste Independente, continues its heroic resistance, in 
spite of the lack of solidarity on the part of some countries of the 
non-aligned movement. Those countries should identify themselves with 
the struggle of the people of East Timor, out of respect for the 
fundamental principles of non-alignment.

216.	The inability of the Indonesian army to stamp out the armed 
liberation struggle of the people of East Timor clearly shows that 
people's rejection of integrate into or annexation by Indonesia of 
its homeland. The 35,000 Indonesian soldiers present there, recourse 
to helicopter-borne forces to try to destroy the fighting forces of 
FRETILIN, which control 70 per cent of the national territory, the 
terror and famine imposed on the people of East Timor -will all fail 
to thwart the nationalist feelings of that people or its resolve to 
fight. Yet more than 200,000 persons have been massacred by the 
troops of a self-styled non-aligned country which never fought 
against the former administering Power, Portugal, during the colonial 
period.

217.	The Indonesian troops, and thus the Indonesian Government, 
are today carrying out an appalling genocide, through physical 
liquidation, cultural repression, deportation, and repopulation with 
thousands of Javanese citizens. But there are the beginnings of 
resistance in the Indonesian army against participating in operations 
aimed at eliminating the patriots of East Timor. This is proved by 
the recent refusal to act of two battalions, which are today isolated 
on one of the islands of the country.

218.	It only needed Portugal to shirk its responsibilities towards 
the people of East Timor by not proceeding to the transfer of power 
to the FRETILIN leaders for Indonesia to invade and militarily occupy 
part of East Timor and the outskirts of the capital, where its 
military contingents had established themselves.

219.	Ever since the thirtieth session of the general Assembly the 
Organization has been expressing deep concern over the situation 
obtaining in East Timor as a result of the intervention of Indonesian 
armed forces and has been requesting the Indonesian Government to 
withdraw without delay its forces from the Territory in order to 
enable the people of East Timor freely to exercise their right to 
self-determination and independence, as provided in general Assembly 
resolution 3485 (XXX). Security Council resolutions 384 (1975) and 
389 (1976) once again call on the Indonesian Government to withdraw 
its forces from the Territory forthwith. Resolution 36/50, adopted at 
the thirty-sixth session of the General Assembly, reaffirms the same 
principles and makes the same requests. The Indonesian Government, 
however, shows no sign of willingness to respect United Nations 
decisions. It is therefore imperative that States Members of the 
United Nations, in particular those which are members of the 
non-aligned movement, do not endorse the brutal annexation of East 
Timor to Indonesia, a country which does not even respect our 
resolutions.

220.	Bearing in mind that the Government of Portugal seems to wish 
to resume its responsibilities as the former administering Power in 
order to bring the tragedy of the people of East Timor to the 
attention of the international community, we wish to express 
encouragement for the request of the Government of Portugal aimed at 
satisfying the legitimate aspirations of the people of the Democratic 
Republic of East Timor.

221.	With regard to developments in the situation in the 
Democratic Republic of Afghanistan, in the People's Republic of 
Kampuchea, in the Democratic People's Republic of Korea and in the 
Republic of Cyprus, we reaffirm our active solidarity with those 
peoples in their respective causes and our support for the positions 
of their Governments in the quest for just and appropriate solutions.

222.	With regard to Latin America, we reaffirm our militant 
solidarity with the Salvadorian people and with its legitimate 
representatives, the Revolutionary Democratic Front and the Farabundo 
Marti National Liberation Front in their just struggles against the 
present regime in El Salvador, and we heartily welcome the victories 
they have already won.

223.	We wish to reaffirm our solidarity with the Cuban people in 
their revolution. We support their efforts to overcome the 
consequences of the criminal economic boycott imposed by American 
imperialism, in flagrant violation of human rights, and we denounce 
the aggression and the threats against the Cuban people. We welcome 
also the revolutionary process of the peoples of Nicaragua and 
Grenada and their determination to face the serious threats that hang 
over them. We also reaffirm our active solidarity with the Puerto 
Rican people and denounce the imperialist manoeuvres which, by means 
of despicable political and economic pressures, have prevented the 
inclusion of the question of Puerto Rico in the agenda.

224.	No one is unaware of the fact that the Security Council and 
General Assembly as well as the OAU have already adopted several 
resolutions on mercenarism, condemning the activities of mercenaries, 
their recruitment and their use for the purpose of destabilizing 
actions in underdeveloped countries, particularly on the African 
continent. While it is true that a Convention for the Elimination of 
Mercenarism in Africa has already been adopted by the OAU-and the 
People's Republic of Angola, which has suffered and continues to 
suffer the misdeeds of mercenaries, is proud of the important 
contribution it made to that Convention-it is imperative, none the 
less, for the General Assembly to adopt as soon as possible an 
international convention prohibiting the recruitment, use, financing 
and training of mercenaries and the provision of transit facilities 
to them. Indeed, we hope that the Ad Hoc Committee on the Drafting of 
an International Convention against the Recruitment, Use, Financing 
and Training of Mercenaries, established under general  Assembly 
resolution 35/48, will fulfil its mandate and that such a convention 
with finally be adopted.

225.	Next month the Angolan people will celebrate the seventh 
anniversary of the proclamation of the People's Republic of Angola, 
under the dynamic and visionary leadership of Comrade Jose Eduardo 
dos Santos, President of the MPLA-Labour Party and President of the 
Republic. Important results have already been achieved in 
consolidating the Angolan revolutionary process, in setting up the 
structures of the party, in strengthening national unity and defence 
and in laying the foundations for a socialist society in the People's 
Republic of Angola.

226.	Unfortunately, however, the Angolan Government has had to 
devote most of its human and material resources to the defence of its 
national sovereignty and territorial integrity, because of the 
continuous acts of aggression by the racist and Fascist regime of 
Pretoria. This has seriously affected the economic and social 
development we had planned, but if we are to attain that paramount 
goal the undeclared war against us must be brought to an end. We need 
peace, and we dare to hope that that peace so fervently desired by 
the Angolan people will be attained in the coming year.

227.	The struggle continues. Victory is certain.
